



Exhibit 10.20


Ninth Amendment To
Amended and Restated Credit Agreement
This Ninth Amendment to Amended and Restated Credit Agreement (herein, the
“Amendment”) is entered into as of March 16, 2016, by and among INTL FCStone
Financial Inc., a Florida corporation (f/k/a INTL FCStone Securities Inc.), as
successor by merger to FCStone, LLC (“Borrower”), the Guarantors party to this
Amendment, the financial institutions party to this Amendment, as lenders (the
“Lenders”), and Bank of Montreal, as administrative agent (the “Administrative
Agent”).
Preliminary Statements
A.    The Borrower, the Guarantors, the Lenders and the Administrative Agent
entered into a certain Amended and Restated Credit Agreement dated as of
June 21, 2010, as amended (the “Credit Agreement”). All capitalized terms used
herein without definition shall have the same meanings herein as such terms have
in the Credit Agreement.
B.    The Borrower has requested that the Lenders amend the Credit Agreement,
and the Lenders are willing to do so under the terms and conditions set forth in
this Amendment.
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
Section 1.
Amendments.

Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:
1.1    The following defined terms appearing in Section 5.1 of the Credit
Agreement shall be amended and restated to read in their entirety as follows:
“Holdings’ Credit Facility” means any secured revolving credit facility made
available to Holdings and guaranteed by certain Subsidiaries of Holdings
(whether by a guaranty delivered by the Subsidiaries and/or through a pledge of
the Subsidiaries’ assets), which such credit facility shall not exceed $255
million in the aggregate at any one time.
“Termination Date” means April 6, 2017 or such earlier date on which the
Commitments are terminated in whole pursuant to Section 1.10, 9.2 or 9.3 hereof.
1.2.    Exhibit C to the Credit Agreement shall be amended and restated in the
form of Exhibit C attached hereto.
Section 2.
Conditions Precedent.

This Amendment shall become effective upon satisfaction of all of the following
conditions precedent:
2.1.    The Borrower, the Guarantors, the Lenders and the Administrative Agent
shall have executed and delivered this Amendment.





--------------------------------------------------------------------------------





2.2.    The Administrative Agent shall have received good standing certificates
for each of the Borrower and the Guarantors from the Secretary of State from the
state of its incorporation (dated no earlier than 30 days prior to the date of
this Amendment).
2.3.    Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Administrative Agent and its counsel.
Section 3.
Representations.

3.1.    In order to induce the Administrative Agent and the Lenders to execute
and deliver this Amendment, the Borrower hereby represents to the Administrative
Agent and the Lenders that as of the date hereof (a) the representations and
warranties set forth in Section 6 of the Credit Agreement are and shall be and
remain true and correct in all material respects (except to the extent that such
representations and warranties relate to an earlier date) and (b) it is in
compliance with the terms and conditions of the Credit Agreement and no Default
or Event of Default has occurred and is continuing under the Credit Agreement or
shall result after giving effect to this Amendment.
3.2.    There have been no amendments, modifications, restatements or
supplements to the certificate of incorporation or articles of formation, as
applicable, and by‑laws or the operating agreement, as applicable, of the
Borrower and the Parent since June 30, 2015, and such certificate of
incorporation, articles of formation, by-laws and operating agreement are in
full force and effect.
3.3.    There have been no amendments, modifications, restatements or
supplements to the certificate of incorporation and by-laws of Holdings since
June 30, 2015, and such certificate of incorporation and by-laws are in full
force and effect.
3.4.    The resolutions of the Borrower and the Guarantors dated June 30, 2015
on file with the Administrative Agent have not been amended, modified or
rescinded and are in full force and effect.
Section 4.
Miscellaneous.

4.1.    Except as specifically amended herein, the Credit Agreement, including
without limitation the Guarantees set forth in Section 11 thereof and the Notes
issued pursuant to Section 1.9 thereof, shall continue in full force and effect
in accordance with its original terms. Reference to this specific Amendment need
not be made in the Credit Agreement, the Notes, or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to or with respect to the Credit
Agreement, any reference in any of such items to the Credit Agreement being
sufficient to refer to the Credit Agreement as amended hereby.
4.2.    The Borrower agrees to pay on demand all out of pocket costs and
expenses of or incurred by the Administrative Agent in connection with the
negotiation, preparation, execution and delivery of this Amendment, including
the fees and expenses of counsel for the Administrative Agent.
4.3.    This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of
executed counterparts of this Amendment by telecopy or by e‑mail transmission of
an Adobe portable document format file (also known as a “PDF” file) shall be
effective as an original. This Amendment shall be governed by the internal laws
of the State of Illinois.





--------------------------------------------------------------------------------





[Signature Pages to Follow]


This Ninth Amendment to Amended and Restated Credit Agreement is entered into as
of the date and year first above written.
Intl FCStone Financial Inc., as the Borrower
By
:        /s/ WILLIAM J. DUNAWAY

Name     WILLIAM J. DUNAWAY
Title     CFO
INTL FCStone, Inc., as the Guarantor
By
:        /s/ WILLIAM J. DUNAWAY

Name     WILLIAM J. DUNAWAY
Title     CFO
By
:        /s/ BRUCE FIELDS

Name     BRUCE FIELDS
Title     GROUP TREASURER


Accepted and agreed to.
Bank of Montreal, as Administrative Agent
By
:        /s/ KRUPA TANTUWAYA

Name     KRUPA TANTUWAYA
Title     VICE PRESIDENT
BMO Harris Financing, Inc., as a Lender
By
:        /s/ KRUPA TANTUWAYA

Name     KRUPA TANTUWAYA
Title     VICE PRESIDENT









